office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b01 fjfisher postn-133309-14 uilc date date third party communication none date of communication not applicable to --------------------- associate area_counsel ---------------------------------------------------------------- large business international from faith p colson senior counsel branch passthroughs special industries subject partner's assignment of interest in partnership to charity this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend partnership ---------------------------------------------------- ------------------------------------ partner ------------------------------------------------------ ------------------------ product de -------------------------------- -------------------------------------------------------- partner ------------------------------------------------------ --------------------------------------------- organization ---------------------------------------------------- --------------------------------------- trust --------------------------------------------------------------- postn-133309-14 corp ------------------------- ---------------------------------------------------- attorney date date date date date date date year year state state country country n1 n2 n3 n4 n5 n6 --------------------------- ---------------------- ---------------------- --------------------------- --------------------------- ------------------ ----------------------- --------------------------- ------- ------- -------------- ----------- ------------ ------- ----- ------------ ---- ------------------ ---------------- ---------------- -------------- postn-133309-14 ----- ------------ ------------ ------------ ------------ -------- ------------------ ---------- n7 n8 n9 n10 n11 n12 n13 n14 issue sec_1 whether transaction as described in section ii of the facts should be recast under the substance_over_form_doctrine whether organization was a bona_fide partner of partnership whether the partnership anti-abuse provision under sec_1_701-2 applies to disregard organization as a partner of partnership conclusion sec_1 it is appropriate to recast transaction under the substance_over_form_doctrine organization was not a bona_fide partner in partnership the partnership anti-abuse provision under sec_1_701-2 applies to disregard organization as a partner of partnership facts i description of relevant parties partnership partnership is a state limited_liability_company partnership has filed a form_1065 u s return of partnership income since its inception partnership is the producer of a postn-133309-14 popular consumer product product partnership has enjoyed exponential growth in sales and profits since introduction of product in year at the time of the transaction described in section ii below transaction partnership was governed by the partnership_agreement of partnership partnership_agreement dated date ownership of partnership is represented in units partnership is authorized to issue two classes of units class a and class b there are n6 class a units issued and n7 class b units issued class a units are entitled to one vote per unit on matters over which the class a unit holders are entitled to vote class a unit holders can vote on certain significant transactions such as mergers encumbrances or liquidations partner determines when partnership will make distributions distributions with respect to class a units when made are made pro-rata based on the percentage of class a units held by the partner and are subordinated to the distributions made with respect to class b units class b units can only be held by partner class b units entitle partner to a preferred_return determined by reference to partnership’s ebitda partnership_agreement provides that class b units do not represent a capital interest class b units are nonvoting each member grants to partnership the right to call all of its units at any time upon the exercise of a call the member is immediately removed as a member of partnership the call price is the fair_market_value of the unit as determined by the partnership the fair_market_value call price does not apply if the removed member attempted to transfer its units without partner’s approval partner and partner are described below partnership has other minority partners but they are only tangentially relevant to transaction partner partner is one of partnership’s founding members its manager manager and its tax_matters_partner partner is a u s citizen the fair_market_value of partner’s interest in partnership is significant while his basis in his interest is nominal at the time of the transaction partner held n8 class a units directly and n9 class a units through de a disregarded_entity of partner partner partner and partner have known each other for decades partner is a citizen of country and also possibly a citizen of country partner maintains a residence in country and travels from time to time to the united_states partner and partner share many business and personal connections while the parties maintain that partner postn-133309-14 and partner are unrelated partner has acted as partner 2’s power_of_attorney and records show that they share the same address in the united_states and country partner was offered membership in partnership by partner partner contributed an unestablished amount of cash and received n10 class a units in year partner assigned n12 of these units to fund organization as organization’s initial funding partner also sold partner n11 class a units in partnership for dollar_figure which partner reacquired from partner via de in exchange for a promissory note with a year balloon payment of dollar_figuren13 partner and partner took the position that as a non-us resident partner did not have to report any income for u s tax purposes related to this transaction as a result of this transaction partnership stepped up partner’s basis in partnership’s goodwill under sec_743 by dollar_figuren13 the step up in basis from this transaction yields partner a significant amortization deduction partner’s control of partnership as manager partner has exclusive and complete discretion to manage and control all decisions affecting partnership’s business and affairs partner makes decisions related to the day-to-day operations of partnership including hiring firing and decisions related to investments and finances partner also has authority to determine all aspects of distributions from partnership including the timing and amount of distributions partnership agreement’s provisions regarding transferability an article of partnership_agreement provides that no member shall be permitted to transfer all or any part of such member’s units or any fraction or beneficial_interest therein without the prior written consent of the manager which may be granted or withheld in the manager’s sole discretion and without the written consent of the class a members owning in the aggregate at least of the class a units then outstanding without permission from partner and of the class a unit holders an assignment of any units is not valid or effective and neither partnership partner nor any member is required to recognize the assignment for any purpose under the partnership_agreement if a member attempts voluntarily or involuntarily to transfer all or any portion of its units without obtaining the aforementioned consents the partnership will immediately exercise its option to purchase such member’s units and that member the removed member and all other members consent upfront to partnership’s exercise of that option the call price in this situation special_call_price is equal the removed member’s capital contributions less any offset appropriate to satisfy all obligations of the removed member owing to partnership and costs of the partnership for having to effect the call the special_call_price is paid_by the delivery a promissory note postn-133309-14 further under partnership_agreement if a member transfers units with permission such transfer does not entitle the assignee to become a member of partnership nor does it entitle the assignee to exercise or receive any rights powers and benefits of a member other than the right to receive distributions to which the assigning member would have been entitled any subsequent transfer by a permitted assignee is subject_to the restrictions described above an assignment of units occurs as of the close of the business_day of the assignment organization organization was formed on date partner is the grantor and trustee of the trust used to form organization the initial funding for organization came from partner 2’s assignment of n12 class a units in partnership and the subsequent sale of organization’s right with respect to these units to de in exchange for de’s promissory note on date approximately one year after its formation organization filed form_1023 application_for recognition of exemption organization’s form_1023 sought recognition as a sec_509 type_i_supporting_organization -- a public charity not a private_foundation organization’s address is the same as partnership’s address on its form_1023 organization represented it would not enter into partnerships or limited_liability companies treated as partnerships in which it would share profits and losses with partners other than exempt_organizations with the exception of one cash donation all funding of organization has resulted from payments made by partner on promissory notes given to organization by de the promissory notes were purportedly given to organization in exchange for its rights in units in partnership assigned to organization by partners of partnership in all prior transactions organization did not solicit buyers for the assigned units other than partner for each of these assignments and purported sale transactions a basis-step up was effectuated by partnership under sec_743 with respect to the assigned units and allocated to goodwill the amortization of which partner deducts against its share of ordinary_income from partnership corp corp was incorporated on date in state as a for-profit corporation on the date of its incorporation corp had no assets liabilities or capital corp’s articles of incorporation identify the daughters of partner as the directors of corp partner was named as corp’s president and ceo partner became the sole director of corp on the day after its incorporation additionally partner holds key offices in corp he has authority to hire and dismiss employees and he sets parameters for their positions partner makes investment decisions on behalf of corp partner has control_over corp’s postn-133309-14 accounts when asked about partner’s role during partner’s interview partner indicated partner is unsure what partner’s official role is at corp but partner knows that partner is in charge on its form_1120 u s_corporation income_tax return for the tax_year ended date corp reported its business activity as investments on that return corp indicates that its sole shareholder is trust while the entities have informed the service that trust is the sole shareholder of corp the parties could not provide evidence or details of a transaction in which trust acquired the shares of corp trust trust was formed on date what purports to be the governing document for trust trust agreement identifies attorney as the grantor and trustee of trust trust started with a corpus of dollar_figure cash its bank account was opened in date the first deposit came from corp in that month in the amount of dollar_figuren14 partner has signature_authority over both the bank accounts and brokerage accounts of trust trust appears to be the sole shareholder of corp trust agreement indicates that trust is intended to be a qualified medical_research_organization described in sec_170 to this end the trust agreement does not identify any beneficiaries of trust trust agreement provides that trust is created for the purpose of directly engaging in the continuous and active_conduct of medical_research in conjunction with one or more hospitals during the calendar_year in which any contributions are made to trust it commits to spend such contributions for medical_research before january of the 5th calendar_year which begins after the date such contributions are made on the date of trust’s formation and during transaction partner was the sole board member although trust agreement indicates an intent for trust to qualify as a qualified medical_research_organization described in sec_170 correspondence from attorney indicates that trust does not qualify for tax exempt status under sec_501 sec_501 or sec_509 nor has it sought tax exempt status under any of these provisions additionally trust is not a charitable_trust which claimed a deduction under sec_170 or sec_642 trust files its returns as a taxable trust on form_1041 accordingly because trust is not being administered pursuant to the terms of its governing document little weight is to be given the terms of trust agreement for the purpose of characterizing trust for federal_income_tax purposes partner’s control of the bank account and brokerage account as well as partner’s position as the sole director and the lack of any named beneficiaries indicates that although partner has directly or indirectly transferred assets to trust there has been no postn-133309-14 meaningful change in partner's control_over the assets of trust as a result of the transfer as such there appear to be good arguments for not respecting trust as an entity separate from partner for federal tax purposes see also 79_tc_714 aff'd 731_f2d_1417 9th cir 73_tc_1235 zachman v commissioner tcmemo_1999_391 if trust is not respected as a separate taxable entity partner is treated as the owner of the assets of trust alternatively if trust is treated as an entity for tax purposes partner is treated as the owner of trust under sec_671 because of partner’s retained control_over trust see sec_674 and sec_675 and also potentially sec_673 sec_676 and sec_677 because partner is treated as the owner of trust partner is considered to be the owner of trust’s assets including stock in corp for federal_income_tax purposes revrul_85_13 1985_1_cb_184 accordingly based on the above analysis at the time of transaction corp is treated as wholly owned directly or indirectly by partner ii transaction partner’s assignment of interest to organization partner entered into an assignment of membership interest agreement assignment agreement with organization the assignment agreement provides that the assignment is made on date and is effective date the assignment agreement identifies partner as the assignor the assignment agreement provides that assignor assigns to organization as assignee n1 class a units units or approximately n2 of the issued and outstanding class a units in partnership and that organization accepts the assignment the assignment agreement provides that partnership and its partners have consented to the assignment partner signed the agreement on behalf of organization corp’s purchase agreement for units partner also executed a membership interest purchase agreement purchase agreement between partnership corp and organization on behalf of corp as purchaser and partnership the purchase agreement is dated date or the day after the assignment of units became effective under the partnership_agreement organization is identified as the seller partner signed the purchase agreement on behalf of organization the purchase agreement provides that upon the terms and conditions described in the agreement organization sells conveys transfers and assigns units to purchaser and purchaser purchases units the price of the units is equal to dollar_figuren3 the appraised fair_market_value of units as determined by partnership’s accountant the purchase agreement notes that concurrent with the execution of the purchase agreement corp has delivered a promissory note note to organization in full payment for the units the purchase agreement includes an earnout provision postn-133309-14 whereby organization becomes entitled to additional sums payable in cash or with additional notes at corp’s discretion if the earnings_of partnership achieve certain levels the purchase agreement also provides that partnership shall make a sec_754 election with respect to both the original purchase of the interest as well as for any additional_amounts paid_by corp under the earnout the purchase agreement also provides that partnership’s counsel drafted the purchase agreement on behalf of partnership and corp and not on behalf of any other party and advises organization of a possible conflict of interest by counsel note and security_agreement corp with no assets or equity at the time of the alleged sale transaction purchased the membership interest in partnership for a promissory note note no cash or other_property was transferred to organization note provides that the principal_amount shall be paid on or before the expiration of years interest on the outstanding principal_amount shall be at a rate of with interest due quarterly on the first day of each quarter in general a default occurs under note if corp fails to make payments as scheduled becomes insolvent or otherwise breaches the terms of note nonetheless note provides that corp will not be considered to be in default if in lieu of the interest payments required under note corp pays organization the aggregate net distributions made to corp by partnership pursuant to the units held by corp the difference between the stated_interest amount and the amount actually paid becomes part of principal and will accrue interest until the note matures corp also entered into a pledge and security_agreement with organization whereby corp granted organization a first priority security_interest in units parties reporting positions as a result of the above transaction partner reported a dollar_figuren3 charitable deduction under sec_170 on partner’s form_1040 for the tax_year ended date pursuant to the transaction and its sec_754 election partnership increased its inside_basis in partnership’s goodwill by dollar_figuren3 under sec_743 allowing corp an amortization deduction of dollar_figuren4 on its schedule_k-1 for the tax_year ended date corp also claimed a dollar_figuren5 interest_deduction related to note for the tax_year ended date no party recognized any gain on the transfer of units law and analysis i substance over form postn-133309-14 sec_170 of the code provides the general_rule that subject_to certain limitations there shall be allowed as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary see also sec_1_170a-1 of the income_tax regulations revrul_68_174 1968_1_cb_81 provides that a debenture bond or a promissory note issued and delivered by the obligor to a charitable_organization described in sec_170 represents a mere promise to pay at some future date and is not a payment for purposes of deducting a contribution under sec_170 cf revrul_78_38 1978_1_cb_67 in the present case partner has claimed a deduction under sec_170 for a donation of units to organization however after transaction and within a day of partner’s assignment of units to organization organization does not hold any rights to units organization holds note further partner through partner’s power to approve of partnership_distributions to corp controls when in fact interest payments will be made on note had partner or corp contributed note directly to organization a deduction under sec_170 would not be allowed because payment of the donation would not have been made within the year and under revrul_68_174 note would have been treated as a promise to make a donation but not an actual donation courts in determining the tax consequences of a particular transaction look to the objective economic realities of a transaction rather than to the particular form the parties employed the simple expedient of drawing up papers does not control for tax purposes when the objective economic realities are to the contrary in the field of taxation administrators of the laws and the courts are concerned with substance and realities and formal written documents are not rigidly binding nor is the parties' desire to achieve a particular tax result necessarily relevant see 324_us_331 to permit the true nature of a transaction to be disguised by mere formalisms which exists solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress 293_us_465 refusing to give effect to transactions that complied with formal requirements for nontaxable corporate_reorganization the question for determination is whether what was done apart from the tax motive was the thing which the statute intended the substance of transaction is that organization never received an interest in partnership the substance of what organization received through note was partner’s mere promise to make payments to organization via corp the amount and timing of which for the first years were partner determined accordingly partner is not entitled to a deduction under sec_170 for what partner asserts was a contribution of units to partnership further because the units were never transferred to organization but were in substance transferred to corp partner is treated as directly or indirectly via trust transferring the units to corp transaction recast postn-133309-14 under the transaction recast corp is entitled to treat payments under note as charitable_contributions by corp to organization when payments are actually made sec_743 provides in pertinent part that in the case of a transfer of an interest in a partnership by sale_or_exchange or upon the death of a partner a partnership with respect to which an election provided in sec_754 is in effect will increase the adjusted_basis of the partnership property by the excess of the basis to the transferee partner of his interest in the partnership over his proportionate share of the adjusted_basis of the partnership property or decrease the adjusted_basis of the partnership property by the excess of the transferee partner's proportionate share of the adjusted_basis of the partnership property over the basis of his interest in the partnership sec_743 further provides that such increase or decrease shall constitute an adjustment to the basis of partnership property with respect to the transferee partner only because in substance organization never held an interest in partnership’s property and no sale of units took place between organization and corp partnership is not entitled to an adjustment under sec_743 and corp is not entitled to the corresponding amortization deductions this case on the surface may appear to be similar to 62_tc_684 aff'd on another issue 523_f2d_1308 8th cir and similar cases in palmer the taxpayer donated shares of the corporation's stock to a foundation and then caused the corporation to redeem the stock from the foundation it was the position of the service that the form of the transaction did not conform to its substance and that the proper ordering of events should have reflected a redemption of shares from the taxpayer followed by a donation to the foundation of the assets received in the redemption the tax_court rejected this argument and treated the transaction according to its form because the foundation was not a sham the transfer of stock to the foundation was a valid gift and the foundation was not bound to go through with the redemption at the time it received title to the shares see also 490_f2d_241 2nd cir 476_f2d_704 5th cir in the service issued revrul_78_197 1978_1_cb_83 in which the service stated that it will follow the palmer case the revenue_ruling provides that the service will treat the proceeds from a stock_redemption in a palmer-type case as income to the donor only if the donee is legally bound or can be compelled by the corporation to surrender the shares for redemption the palmer line of cases is distinguishable from the instant case because palmer dealt with the issue of an anticipatory_assignment_of_income and not as here with the amount and validity of the charitable deduction see ford v commissioner t c memo also unlike the taxpayer in palmer partner at the time of transaction had no fiduciary duty to organization and complete discretion regarding partner’s approval of any transfer of units the service also issue an aod on palmer in aod-1977-16 postn-133309-14 further the terms of the partnership_agreement relating to the transfer of units bring this case outside the scope palmer-like cases and revrul_78_197 under the terms of the partnership_agreement organization is required to surrender its right as an assignee of units to partner on partner’s terms further under the partnership_agreement organization had to obtain the approval of partner to transfer its interest in units partner in partner’s sole discretion could approve or disapprove any transfer partner in exercising this discretion had no fiduciary duty at the time of transaction to organization if organization attempted to transfer its interest in units to a third party partner had the power to nullify the transfer further the special_call_price would become active and the call price provision limits the call price to organization’s contributions which are zero accordingly partner had the power to nullify the donation to organization if organization attempted to transfer its interest in units without partner’s approval further organization could not retain its interest in units without violating its representations to the service that it would not hold an interest in a partnership with nonexempt taxpayers partnership could call organization’s interest in units at any time based on the above elements of transaction organization was essentially compelled to engage in transaction ii organization was never a partner in partnership in form organization was never a partner in partnership under the terms of the assignment agreement and the partnership_agreement organization was solely entitled to any distributions made with respect to units the amount and timing of which remained under partner’s control partner also retained all other indicia of ownership of units as such organization was never in form a partner in partnership in substance organization was never a partner in partnership the supreme court in commissioner v culbertson articulated the standard for determining under the federal tax laws whether a person is treated as a partner for federal tax purposes c onsidering all the facts-the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent- the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise 337_us_733 in historic boardwalk the third circuit concluded that a partner who avoids any meaningful downside risk in the partnership while enjoying a dearth of meaningful postn-133309-14 upside potential was not a bona_fide partner 694_f3d_425 pincite 3rd cir following the second circuit in 459_f3d_220 2nd cir castle harbour the third circuit held that to be a bona_fide partner for tax purposes a party must have a meaningful stake in the success or failure of the enterprise id pincite in the present case organization as an assignee of partner was not a full-fledged partner of partnership partner’s assignment of units to organization entitled organization to distributions made with respect to units while partner retained all other indicia of ownership of units organization was only an assignee of partner for one day before the organization transferred it rights in units to corporation in exchange for note partner determined the selling_price of units organization’s momentary rights to distribution which are totally controlled by partner are not sufficient to make organization a partner in partnership organization had no meaningful right to participate in partnership’s success or failure and as such was not in substance a partner of partnership because organization was never a partner in partnership partner is not entitled to a deduction under sec_170 for a contribution of units to organization further because organization was not a partner in partnership and had no interest in partnership property it could not have engaged in a sale with corp that would entitle partnership to adjust its basis in its assets under sec_743 iii the partnership anti-abuse provision under sec_1_701-2 applies to disregard organization as a partner of partnership for similar reasons to those described above the partnership anti-abuse provision of sec_1_701-2 applies to disregard organization as a partner of partnership and transaction should be recast as previously described sec_1_701-2 provides that subchapter_k is intended to permit taxpayers to conduct joint business including investment activities through a flexible economic arrangement without incurring an entity-level tax it provides that the following requirements are implicit in the intent of subchapter_k the partnership must be bona_fide and each partnership transaction or series of related transactions must be entered into for a substantial business_purpose the form of each partnership transaction must be respected under substance over form principles the tax consequences under subchapter_k to each partner of partnership operations and of transactions between the partner and the partnership must accurately reflect the partners' economic arrangement and clearly reflect the partner's income subject_to certain exceptions postn-133309-14 sec_1_701-2 provides in part that the provisions of subchapter_k and the regulations thereunder must be applied in a manner that is consistent with the intent of subchapter_k accordingly if a partnership is formed_or_availed_of in connection with a transaction a principal purpose of which is to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k the commissioner can recast a transaction for federal tax purposes as appropriate to achieve tax results that are consistent with the intent of subchapter_k sec_1_701-2 provides guidance on the facts and circumstances that are relevant for determining the existence of an impermissible tax reduction purpose in this case partner purportedly transferred units in partnership with a low basis and a high fair_market_value to organization for which partner took a charitable deduction based on the fair_market_value of units on partner’s personal tax_return subsequently partner arranged for organization to sell those units to corp for the note as a result of this second purported transfer corp takes a deduction for interest payments on note and a goodwill amortization deduction as a result of partnership’s sec_743 adjustment in this way partner and partner affiliates take three deductions for one charitable_contribution that never in substance occurred transaction significantly reduced partner and corp’s tax_liability the purported transfer of units to organization was necessary to achieve that claimed result organization an assignee of partner with respect to units only momentarily had rights to distributions and no other rights to units accordingly the service may apply sec_1_701-2 to disregard organization as a partner in partnership and to recast transaction as described in the transaction recast case development hazards and other considerations postn-133309-14 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call frank j fisher at if you have any further questions sincerely faith p colson faith p colson senior counsel branch office of the associate chief_counsel passthroughs special industries
